Case 2:16-cv-14347-MAG-DRG ECF No. 62 filed 03/16/20         PageID.423    Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 RENELL REED-FARMER,

       Plaintiff,                           Case No.: 2:16-cv-14347-AC-DRG
                                            Hon. Judge Mark Goldsmith
 v.                                         Magistrate Judge Anthony Patti

 EQUITYEXPERTS.ORG, LLC,

       Defendant.

      DEFENDANT’S MOTION FOR COSTS AND ATTORNEYS’ FEES

       NOW COMES the Defendant, EQUITYEXPERTS.ORG, LLC,

(“hereinafter, the “Defendant”), by and through their attorney, DeMarte Law,

PLLC, and hereby move this Honorable Court for costs against Plaintiff, pursuant

to Fed. R. Civ. P. 68, for the following reasons:

       1. That on March 2, 2020, this Court entered final judgment on Plaintiff’s

claims against Defendant herein, in the amount of $0.00, or entered judgment in

favor of the Defendant on the remaining claims.

       2. That pursuant to Fed. R. Civ. P. 54, a judgment is defined as “any order

from which an appeal lies”.

       3. A judgment is a final order for all issues against the Defendant, which is

appealable by the Plaintiff.
Case 2:16-cv-14347-MAG-DRG ECF No. 62 filed 03/16/20            PageID.424   Page 2 of 7




        4. That on October 31, 2019, Defendant herein served their Offer of

Judgment pursuant to Fed. R. Civ. P. 68, in the amount of $2,000.00 upon the

Plaintiff. Exhibit 1.

        5. Plaintiff had fourteen days to respond.

        6. Plaintiff did not respond.

        7. That Plaintiff’s failure to respond constitutes a rejection.

        8. That given Plaintiff’s rejection, Defendant is now entitled to costs

incurred in defending this litigation from a November 21, 2019 through March 2,

2020.

        9. That Defendants would request the award of costs as outlined in attached

Bill of Costs and supporting Affidavit.

        10. Moreover, Defendant seeks its attorneys’ fees in having to defend this

matter after the rejection of their offer of judgment on the grounds that this matter

was patently frivolous, and requests that this Honorable Court exercise its

discretion and award Defendant its attorneys fees incurred pursuant to 15 U.S.C.

§ 1692k(a)(3).

        11. That Defendants sought concurrence in the relief requested in this

Motion pursuant to Local Rule 7.1 and concurrence was denied.

        WHEREFORE, Defendants request this Honorable Court award costs of

$8,848.50 pursuant to Fed. R. Civ. P. 68.
Case 2:16-cv-14347-MAG-DRG ECF No. 62 filed 03/16/20         PageID.425    Page 3 of 7




Dated: March 16, 2020
                                 _/s/Katrina M. DeMarte__________
                                 KATRINA M. DEMARTE (MI bar No. P81476;
                                 CO Bar No. 43135)
                                 DEMARTE LAW, PLLC
                                 39555 Orchard Hill Place Suite 600 PMB 6338
                                 Novi, MI 48375
                                 313-509-7047
                                 Katrina@demartelaw.com


LOCAL RULE CERTIFICATION: I, Katrina M. DeMarte, certify that this

document complies with Local Rule 5.1(a), including: double-spaced (except for

quoted materials and footnotes); at least one-inch margins on the top, sides, and

bottom; consecutive page numbering; and type size of all text and footnotes that is

no smaller than 10-1/2 characters per inch (for non-proportional fonts) or 14 point

(for proportional fonts). I also certify that it is the appropriate length. Local Rule

7.1(d)(3).

                          CERTIFICATE OF SERVICE

      I hereby certify that on 3/16/2020, I electronically filed a copy of the

foregoing paper and this Certificate of Service with the Clerk of the Court using the

ECF system and electronically mailed filing to all counsel of record.


                                                     /s/ Katrina M. DeMarte, Esq.
Case 2:16-cv-14347-MAG-DRG ECF No. 62 filed 03/16/20         PageID.426    Page 4 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 RENELL REED-FARMER,

        Plaintiff,                         Case No.: 2:16-cv-14347-AC-DRG
                                           Hon. Judge Mark Goldsmith
 v.                                        Magistrate Judge Anthony Patti

 EQUITYEXPERTS.ORG, LLC,

        Defendant.

      BRIEF IN SUPPORT OF MOTION FOR COSTS AND ATTORNEYS’
      FEES PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 68

        Defendant’s Offer of Judgment made on October 31, 2019, was very simple.

They agreed to have a judgment entered in the amount of $2,000.00, which would

have been twice the statutory recovery Plaintiff would have been allowed to recover

had she prevailed on her claimed violation of the Fair Debt Collection Practices Act.

Plaintiff did not accept this amount, but instead proceeded towards trial, demanded

$75,000.00 from the jury, and was instead awarded $0.00. Courts have repeatedly

held that contract principles apply to offers of judgment. Sharpe v Cureton, 319 F.3d

259 (C.A. 6. 2003). The purpose of an offer of judgment is to encourage early

settlements by increasing the risk to a Plaintiff of continuing to litigate once the

defending party has made an offer to settle. Pouillon v Little, 326 F.3d 713, 718

(C.A. 2003).
Case 2:16-cv-14347-MAG-DRG ECF No. 62 filed 03/16/20           PageID.427    Page 5 of 7




      Under the offer of judgment rule, if the offeree does not obtain a judgment

more favorable than the officer, then the offeror must pay the defending party’s

post-offer costs, which is not limited solely to taxable costs. Id., at 718. Pursuant to

Fed. R. Civ. P. 54, a judgment is defined as “any order from which an appeal lies.”

With the jury finding in Defendant’s favor, all claims against the Defendants herein

have been extinguished and Plaintiff would be entitled to appeal this Court’s ruling.

Judgment has been entered in favor of Defendant and Plaintiff has not prevailed in

an amount greater than the offer of judgment on any count.

      Therefore, the imposition of costs is dictated by Fed. R. Civ. P. 68. Attached

is Defendants’ bill of costs, which is not limited to taxable costs, as there is no such

limitation set forth in Fed. R. Civ. P. 68. from the date of Plaintiff’s rejection.

Moreover, Defendant seeks its attorneys’ fees in having to defend this matter after

the rejection of their offer of judgment on the grounds that the continued litigation

of this matter after was patently frivolous, particularly as to claims arising under

1692(f)(1), for which Plaintiff provided no evidentiary support at trial, which were

foreclosed upon by Sparks v EquityExperts.Org, LLC without such, and as such, this claim

was patently frivolous, unsupported, and unreasonable on its face, and should have

been dismissed prior to trial. The only reason to proceed to trial rather than consider

the reasonable settlement offers that Defendant advanced – which it advanced

several others after its offer of judgment – were to accommodate an award for
Case 2:16-cv-14347-MAG-DRG ECF No. 62 filed 03/16/20         PageID.428    Page 6 of 7




attorneys’ fees. As such, Defendant requests that this Honorable Court exercise its

discretion and award Defendant its attorneys’ fees incurred pursuant to 15 U.S.C.

§ 1692k(a)(3), as Plaintiff’s advancement of her case was patently frivolous. Exhibit

2. Plaintiff would request the Court to award all costs in this amount for having to

defend this matter beyond the valid offer of judgment: November 21, 2019 through

March 2, 2020, as detailed in Exhibit 3.


Dated: March 16, 2020
                                 _/s/Katrina M. DeMarte__________
                                 KATRINA M. DEMARTE (MI bar No. P81476;
                                 CO Bar No. 43135)
                                 DEMARTE LAW, PLLC
                                 39555 Orchard Hill Place Suite 600 PMB 6338
                                 Novi, MI 48375
                                 313-509-7047
                                 Katrina@demartelaw.com


LOCAL RULE CERTIFICATION: I, Katrina M. DeMarte, certify that this

document complies with Local Rule 5.1(a), including: double-spaced (except for

quoted materials and footnotes); at least one-inch margins on the top, sides, and

bottom; consecutive page numbering; and type size of all text and footnotes that is

no smaller than 10-1/2 characters per inch (for non-proportional fonts) or 14 point

(for proportional fonts). I also certify that it is the appropriate length. Local Rule

7.1(d)(3).
Case 2:16-cv-14347-MAG-DRG ECF No. 62 filed 03/16/20         PageID.429    Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on 3/16/2020, I electronically filed a copy of the

foregoing paper and this Certificate of Service with the Clerk of the Court using the

ECF system and electronically mailed filing to all counsel of record.
